      Case 5:20-cv-00106 Document 35 Filed on 05/24/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                               May 24, 2021
                             SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                  LAREDO DIVISION

ZAPATA COUNTY, TEXAS, et al,                      §
                                                  §
         Plaintiffs,                              §
VS.                                               §   CIVIL ACTION NO. 5:20-CV-106
                                                  §
JOSEPH R BIDEN JR, et al,                         §
                                                  §
         Defendants.                              §

                                               ORDER

       On May 21, 2021, Parties filed a Joint Advisory (Dkt. 34) pursuant to the Court’s Order

(Dkt. 33) staying the case until May 21, 2021. The Joint Advisory (Dkt. 34) informs the Court

that Parties recommend the stay be extended until July 20, 2021 due to the Executive Branch’s

continued development of a border wall plan. (Id. at 2.) Courts have the discretionary authority

to stay proceedings “in the interest of justice and in control of their dockets.” Wedgeworth v.

Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983). After consideration of the relevant law and

facts, the Court concludes that the interests of justice and judicial economy weigh in favor of

staying all proceedings until July 20, 2021.

       For the foregoing reasons, the instant case, Civil Action No. 5:20-CV-106, is hereby

STAYED until July 20, 2021. It is further ORDERED that Parties file a joint advisory regarding

the status of this case on or before July 20, 2021.

       IT IS SO ORDERED.

       SIGNED this 24th day of May, 2021.


                                                  ___________________________________
                                                  Diana Saldaña
                                                  United States District Judge


1/1
